DFTEXA:
                                                                                                                 0        -— v
                                                    FEWALTYF©R
P.O. BOX 12308, CAPITOL STATION                                                                                  0 2 1M
                                                    PYRUVATE USE
    AUSTIN, TEXAS 78711
                                                                                                                0004279596 MAR 31 2015
                                                                                                                MAILED FROM ZIPCODE 78701
                                              RE: WR-12,375-24
                                              HERBERT HERMAN FEIST
                                            :^a K^UNTY C0^ECT,ONAL FACILITY* 18805
                                              BEAUMONT, TX 77720                                                                        UT?
                                  55 <?lfigil-fe|^.0.fl 772.O             .-ii|...-»f9«'i>^|ir.|'-i,i-hi,ii|{Viiii,-;-!.-!'!!}-^.. p,f.ii'iVl.